Title: To George Washington from Bryan Fairfax, 6 December 1770
From: Fairfax, Bryan
To: Washington, George



Dear Sir
Towlston Decr the 6th 1770

I am very glad to hear of your safe Return which I had begun to doubt of—Poor Rockwood died on his way Home.
I have inclosed a Letter which I received this Fall from Mr Montgomerie. Please to let me know your Determination, and if you should be inclinable (which I doubt of) to receive a payment from him, and make one to him as Mrs Savages Attorney, and

will inform me of the place it would be agreeable to you to meet him I will endeavor to be there if possible and the Weather tolerable. I am Dr Sir Yr most obedt

Bryan Fairfax


I think Mr Montgomerie wd be answerable to Mrs Savage.
I had almost forgot to inform you that Mr Harrison could not undertake the Suit vs. Mr Mason as he had been retained by him, and no Suit has been yet brought as I expected to have seen you soon after I received Mr Harrison’s Letter; so that in Case you don’t agree to Mr Montgomeries proposal, I hope you’l direct the Suit to be brought by any one you think proper; For tho. we cant refuse an actual Payment from Mr Montgomerie we may one upon condition of repaying it to him.

